Per Curiam.
These original actions seek alternative writs of mandamus to require respondent courts to act in proceedings the respective petitions allege pending. In such matters, trial courts, act by their records, and .-none of the petitions here have certified copies of the pleadings, orders and entries set out therein or made exhibits thereto as required by Rule 2-35. Therefore, we are not advised as to the records of the trial courts, *236and each petition is denied. Lester v. Grant Circuit Court (1948), 226 Ind; 186, 78 N. E. 2d 785.
Note.—Reported in 102 N. E. 2d 761.